Petitioners appeal from an order which dismissed their petition to review a determination of respondent board of zoning appeals granting an area variance, a side-yard variance, and other relief, to respondent Michel. Order unanimously affirmed, with $10 costs and disbursements. (Matter of Kelly v. Murdock, 275 App. Div. 786; 359 W. 34th St., Inc. v. Board of Standards é Appeals of City of N. Y., 279 App. Div. 1032; Matter of Leone v. Yates, 280 App. Div. 823.) Present — Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ.